PRICE, Presiding Judge.
This is an appeal from a judgment revoking Appellant’s probation.
Submission was on the merits and on the motion of appellee to affirm the judgment appealed from because assignment of errors was not written or typed upon transcript paper and bound with the transcript as required by Supreme Court Rule 1, Code 1940, Title 7 Appendix.
We have held that assignments of error are essential to present questions for our reveiw on appeal from revocation. Sparks v. State, 40 Ala.App. 551, 119 So.2d 596; Fiorella v. State, 40 Ala.App. 587, 121 So.2d 875; Hemphill v. State, 41 Ala. App. 441, 134 So.2d 432.
The assignments of error are on two pages of transcript paper, stapled together and placed in the transcript. They are not attached to the record. This is not a compliance with Supreme Court Rule 1, therefore, there is nothing before us to be considered. Fuller v. Porter, 274 Ala. 321, 148 So.2d 648.
Affirmed.